
	

115 S2839 IS: Assist Socially Disadvantaged and Veteran Farmers and Ranchers Act of 2018
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2839
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. Van Hollen (for himself, Ms. Smith, Mr. Jones, Mr. Udall, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to improve assistance for
			 socially disadvantaged farmers and ranchers and veteran farmers and
			 ranchers, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Assist Socially Disadvantaged and Veteran Farmers and Ranchers Act of 2018.
		2.Outreach and assistance for socially disadvantaged farmers and ranchers and veteran farmers and
 ranchersSection 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)) is amended—
 (1)in paragraph (1)(B), by striking agricultural and inserting agricultural, forestry, and related; (2)in paragraph (3)—
 (A)by redesignating subparagraphs (B) through (D) as subparagraphs (E) through (G), respectively; (B)by inserting after subparagraph (A) the following:
					
 (B)Maximum term and amount of grant, contract, or agreementA grant, contract, or agreement entered into under this paragraph shall be— (i)for a term that is not more than 3 years; and
 (ii)in an amount that is not more than $200,000 for each year of the grant, contract, or agreement. (C)Peer reviewThe Secretary shall establish a fair and efficient external peer review process that—
 (i)the Secretary shall use in making grants and entering into contracts and other agreements under subparagraph (A); and
 (ii)shall include a broad representation of peers of the eligible entity. (D)Input from eligible entitiesThe Secretary shall seek input from eligible entities providing technical assistance under this subsection not less than once each year to ensure that the program is responsive to the eligible entities providing that technical assistance.; and
 (C)in subsection (G) (as so redesignated), by adding at the end the following:  (v)The number of farms or ranches started, maintained, or improved as a result of funds made available under the program.
 (vi)Actions taken by the Secretary in partnership with eligible entities to enhance participation in agricultural programs by veteran farmers or ranchers and socially disadvantaged farmers or ranchers.
 (vii)The effectiveness of the actions described in clause (vi).; and (3)in paragraph (4)—
 (A)in subparagraph (A)— (i)in the subparagraph heading, by striking 2018 and inserting 2023;
 (ii)in clause (ii), by striking and at the end; (iii)in clause (iii), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (iv)$10,000,000 for each of fiscal years 2019 through 2023, to remain available until expended.; and
 (B)in subparagraph (E), by striking 2018 and inserting 2023. 3.Transparency and accountability for socially disadvantaged farmers and ranchers and veteran farmers and ranchersSection 2501A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1) is amended—
 (1)in the section heading, by inserting and veteran farmers and ranchers before the period at the end; (2)in subsection (a), by inserting and veteran farmers and ranchers before in programs;
 (3)in subsection (b)— (A)by striking the subsection designation and heading and all that follows through the term the first place it appears and inserting the following:
					
 (b)DefinitionsIn this section: (1)Socially disadvantaged farmer or rancherThe term; and
 (B)by adding at the end the following:  (2)Veteran farmer or rancherThe term veteran farmer or rancher has the meaning given the term in section 2501(e).
						; and
 (4)in subsection (c)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting and veteran farmers or ranchers after ranchers; and (ii)in subparagraph (A), by striking and gender and inserting gender, and veteran status;
 (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (C)by inserting after paragraph (1) the following:
					
 (2)5-year requirementNot later than March 31, 2020, and every 5 years thereafter, for each county and State in the United States, the Secretary shall—
 (A)compile data on— (i)the number of base acres of each program crop owned by farmers or ranchers;
 (ii)payment yields for each program crop made by farmers or ranchers; (iii)the number of fee waivers and premium reductions provided to farmers or ranchers under the noninsured crop disaster assistance program established by section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333);
 (iv)the number of loans guaranteed by the Secretary to farmers or ranchers; (v)the allocation of grazing permits by the Forest Service to farmers or ranchers; and
 (vi)the race, ethnicity, gender, and veteran status of each farmer or rancher under clauses (i) through (v), subject to appropriate privacy protections, as determined by the Secretary; and
 (B)organize the data compiled under clauses (i) through (v) of subparagraph (A) according to the categories described in clause (vi) of that subparagraph.
							;
 (D)in paragraph (3) (as so redesignated)— (i)by striking and ethnicity and inserting ethnicity, and veteran status; and
 (ii)by striking paragraph (1) and inserting paragraphs (1) and (2); (E)in paragraph (4) (as so redesignated)—
 (i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (ii)by striking the paragraph designation and heading and all that follows through Using and inserting the following:  (4)Reports (A)In generalUsing;
 (iii)in subparagraph (A) (as so redesignated), in the matter preceding clause (i) (as so redesignated), by striking under paragraph (1) and inserting the following:
						
 under—(i)paragraph (1); and (ii)in a separate report, under paragraph (2).
 (B)ContentsEach report submitted under subparagraph (A) shall contain data; and (iv)in subparagraph (B) (as so redesignated), in the matter preceding clause (i) (as so redesignated), by striking that paragraph and inserting paragraphs (1) and (2), as applicable,; and
 (F)in paragraph (5) (as so redesignated), by striking the report described in paragraph (3) and inserting the reports described in paragraph (4).  